Title: Charles Blagrove to Thomas Jefferson, 23 June 1812
From: Blagrove, Charles
To: Jefferson, Thomas


          Sir. Land-Office June 23d 1812 
          I have examined the Record of patents from the years 1772 to 1783 and can find nothing of the one supposed by you to be in the name of John Wayles. neither do I discover among the surveys which were deposited in the late Secretarys Office any paper answering the description of the one in question.By recurring to your letter of the 27th of May I discovered that the error alluded to yo by you had been committed in the first examination.
          I am Sir very respectfully Yr Mo Obt ServtChas Blagrove
        